IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KENDRICK MARCLAIN,

             Appellant,

 v.                                                     Case No. 5D16-3784

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 24, 2017

3.800 Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

Kendrick Marclain, Blountstown, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Kendrick Marclain appeals the summary denial of his “Motion to Correct Illegal

Sentence” filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion,

Marclain alleged that his written sentence conflicted with the trial court’s oral

pronouncement. The postconviction court attached the court minutes to its order, but

failed to attach the sentencing hearing transcript. The court minutes were insufficient to
refute Marclain’s claim. Although Marclain had the burden to demonstrate an entitlement

to relief on the face of the record, the trial court should have afforded him the opportunity

to file an amended motion attaching the sentencing transcript. See Williams v. State, 957

So. 2d 600, 604 (Fla. 2007) (“If the sentencing transcript is neither in the file nor attached

to the motion, the motion should be denied without prejudice to the filing of an amended

motion properly attaching the sentencing transcript.”).

       REVERSED and REMANDED.


SAWAYA and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                              2